DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following claims 11,13,2,14,3,4,5,15,6,16,7,17,8,18,10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Visser et al (US 20120128175 A1).

As per claim 1, VIsser discloses a first headphone system (fig. 19A,19B), comprising: 
a first set of two or more first microphones (MR10a, MR10b) configured to receive in real time (the device operates in realtime, as sound is picked up by microphones) first external audio sound waves from sounds in an environment and to generate in real time first external audio data (the sound picked up by the microphones and then fed to the processor via the processing shown in fig. 21b) based on the first external audio sound waves (sounds picked up by the microphones); 
 in real time second external audio sound waves (audio waves from an opposite direction from those picked up by MR10a/b) from the sounds in the environment and to generate in real time first noise cancelling or attenuating audio data based on the second external audio sound waves (para. 104: an error microphone ME10 that may be used to support active noise cancellation), 
the second set of one or more second microphones being different than the first set of two or more first microphones(as shown in fig. 19B ) , 
the first noise cancelling or attenuating audio data being different than the first external audio data (the two said audio data are different because the respective sets of microphones are aimed in different directions as shown in Fig. 19B) ; 

a first processor (required to perform the functions voice capture and ANC disclosed in para. 105) configured to generate in real time desired audio data (the voice captured, noise cancelled signal) from the first external audio data based on configuration data (the software/data defining the applications cited in para. 105), the configuration data being based on configuration settings indicating desired sound from a desired direction (not mapped, recited in alternative)
and/or 
desired sound of a desired sound type ( the voice capture application by definition indicates the desired sound type as the voice because it is a voice capture application); and 

 in real time combined sound waves (the noise cancelled, voice captured signals output through the speaker), 
the combined sound waves including desired audio sound waves based on the desired audio data (the inputs captured by MR10a/b) and including first noise cancelling or attenuating audio sound waves (the inputs captured by ME10) based on the first noise cancelling or attenuating audio data, the first noise cancelling or attenuating audio sound waves configured to assist in cancelling or attenuating the external audio sound waves as per the ANC (active noise cancellation) function cited above.

As per claim 13, the system of the claim 1 rejection performs a method, comprising: 
using a first set of two or more first microphones to receive in real time first external audio sound waves from sounds in an environment and to generate in real time first external audio data based on the external audio sound waves (via the first set of the claim 1 rejection); 
using a second set of one or more second microphones to receive in real time second external audio sound waves from the sounds in the environment and to generate in real time first noise cancelling or attenuating audio data based on the second external audio sound waves, the second set of one or more second microphones being different than the first set of two or more first microphones (as per claim 1 rejection),
 the first noise cancelling or attenuating audio data being different than the first external audio data (as per the claim 1 rejection); 
generating (via the first processor as per the claim 1 rejection) in real time desired audio data from the first external audio data based on configuration data, the configuration data being 
using a set of one or more first speakers to output in real time combined sound waves, the combined sound waves including desired audio sound waves based on the desired audio data and including first noise cancelling or attenuating audio sound waves based on the first noise cancelling or attenuating audio data (as per the claim 1 rejection), the first noise cancelling or attenuating audio sound waves configured to assist in cancelling or attenuating the external audio sound waves as per the ANC (active noise cancellation) function cited above.

As per claims 2,14, the first headphone system of claim 1, wherein the first set of two or more first microphones includes a front microphone MR10b, a rear microphone ME10, a left microphone (ML10a) and a right microphone (MR10a).
As per claim 3, the first headphone system of claim 1, wherein the first set of two or more first microphones includes omnidirectional microphones (para. 105).
As per claim 4, Visser discloses the first headphone system of claim 1, wherein the first set of two or more first microphones includes directional (unidirectional, para. 109) microphones.

As per claims 5,15, the first headphone system of claim 1, wherein the first processor generates the desired audio data from the first external audio data based on the desired direction, the desired direction being set by the configuration data (the configuration data includes the software/parameters by the processor that defines the sectors shown in fig. 20, each of which sets a desired direction).

claims 6,16, the first headphone system of claim 1, wherein the first processor generates the desired audio data from the first external audio data based on one or more desired sound types that the user wishes to enhance (the voice data cited in the claim 1 rejection), the configuration data indicating desired frequencies associated with the one or more desired sound types (the software/parameters to implement the filters cited in para. 107 which define associated frequencies for the captured microphone signals which are associated with the captured voice/sound type).

As per claims 7,17, the first headphone system of claim 1, wherein the first processor generates the desired audio data from the first external audio data based on a range of frequencies associated with a human voice (the captured microphone signals are based on a range of frequencies defined as per para. 107, which comprise frequencies associated with a human voice as the microphone signals are used for voice pickup as per the claim 1 rejection).

As per claims 8,18, the first headphone system of claim 1, further comprising at least one third microphone (ML10a) configured to receive first voice data from a headphone user (the voice pickup as per the claim 1 rejection).
As per claim 10, the first headphone system of claim 1, wherein the first headphone system is configured to receive the configuration data from an application (the configuration data parameters to implement the functions cited in the claim 1 rejection requires a processor with software/application to perform the disclosed functions).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visser et al (US 20120128175 A1) as applied to claim 1 above.
As per claim 9, Visser discloses the first headphone system of claim 8, but does not disclose wherein the first voice data from the headphone user is transmitted to a second headphone system. 
Visser teaches that the disclosed devices can communicate with on a communications network (para. 128).  It would have been obvious to one skilled in the art that the first headphone system could transmit first voice data to the second headphone system for the purpose of communicating with the user of the second headphone system.  

The following claims 11,19,12,20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Visser et al (US 20120128175 A1) as applied to claim 1,10,13,18, above and further in view of Andes et al (US 20130214998 A1).
As per claims 11,19, Visser discloses the first headphone system of claim 10, but does not specify wherein the application is configured to provide a graphical user interface for receiving the configuration settings.


As per claims 12,20, the first headphone system of claim 11, wherein the application is configured to provide a representation identifying direction information as Andes teaches that the profile via the configuration can comprise span and zone characteristics.  It would have been obvious to one skilled in the art that the configuration could include the boundaries of the zones/sectors disclosed in Fig. 20, for the purpose of an improved interface for controlling and configuring the headset.
and/or 
sound type information (not mapped as recited in the alternative).

Response to Arguments

The submitted arguments have been considered but are moot in view of the new grounds of rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
March 15, 2022